Judgment, Supreme Court, New York County (James Leff, J.), rendered June 28, 1990, convicting defendant, upon his guilty plea, of attempted criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 3 years to life and 1 to 3 years, respectively, unanimously affirmed.
Since we find that defendant’s complaints amount to mere disagreements over strategy and tactics, defendant has failed to meet his burden of demonstrating that his trial attorney’s representation was truly ineffective (People v Benn, 68 NY2d 941, 942).
Nor is there merit to defendant’s claim that his guilty plea does not satisfy the "knowing, voluntary and intelligent” standard because he was not advised of all the consequences of his plea, because the court failed specifically to state that if *384he were to go to trial, the People would have to prove his guilt beyond a reasonable doubt and that a guilty verdict would have to be unanimous. The court is not required to recite a specific catechism of rights and waivers in order to establish that a guilty plea is knowing and voluntary (People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067) and the precise contours of the plea are left to the sound discretion of the court (People v Francis, 38 NY2d 150). In this case, the totality of the circumstances confirm that defendant’s plea was knowing and voluntary that he was fully aware of his rights and the consequences of his guilty plea.
Finally, we reject defendant’s contention that the trial court was obliged either to grant his pro se motion to withdraw his guilty plea or hold an immediate hearing on the voluntariness of his plea, since the court was sufficiently familiar with this defendant and the facts of this case to summarily dispose of defendant’s last-ditch effort to avoid detention (see, People v Dixon, 29 NY2d 55). Concur—Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.